t c memo united_states tax_court robert leonard barnett petitioner v commissioner of internal revenue respondent docket no filed date robert leonard barnett pro_se philip g owens for respondent memorandum opinion beghe judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner has not filed federal_income_tax returns for the years in question respondent's determinations are based primarily on petitioner's receipt of wage income as a teacher and pension income from prior employment plus small amounts of self- employment and interest_income the only ground upon which petitioner's timely filed petition contests respondent's determinations is that as a direct descendant of the first nations of this continent 'indian' i am not taxed under the provisions of article sic sec_2 of the constitution of the united_states when petitioner filed his petition he gave his address as waterview kentucky and designated louisville kentucky as the place of trial however the case was continued from the court's date louisville trial session because petitioner had taken a temporary teaching position at the oglala sioux reservation at pine ridge south dakota the case is before the court on respondent's motion for summary_judgment under rule in his response to respondent's motion petitioner relies as he does in his petition upon article i sec_2 of the u s constitution as the basis of his claim to exemption petitioner in his response also complains that respondent has failed to explain the grounds for respondent's determination and has failed to identify for petitioner's benefit the treaties or statutes that might entitle him independently of the provisions of the u s constitution to exemption from federal_income_tax however petitioner has not pleaded or otherwise identified to respondent or the court any facts regarding petitioner's status as a member of any indian nation or tribe that might entitle him to exemption from federal_income_tax under any statute or treaty in his response to respondent's motion petitioner also asserts---for the first time--that if he should be mistaken in his claim to exemption from federal_income_tax he is entitled to itemized_deductions for charitable_contributions and payments of home mortgage interest which would substantially reduce his tax_liabilities that he had and continues to have reasonable_cause for not filing tax returns and that additions for failure to pay estimated_tax should not be imposed discussion respondent's motion will be granted in part insofar as we sustain respondent's determinations that petitioner is not exempt from federal_income_tax and that petitioner is liable for estimated_tax additions on any deficiencies that we may ultimately redetermine respondent's motion for summary_judgment will be denied in part insofar as petitioner will be given the opportunity to amend his petition to plead and at a trial to prove the facts that bear on his belated assertions of entitlement to itemized_deductions and of reasonable_cause for failure_to_file returns petitioner's constitutional argument article i sec_2 of the u s constitution states in relevant part representatives and direct taxes shall be apportioned among the several states which may be included within this union according to their respective numbers which shall be determined by adding to the whole number of free persons including those bound to service for a term of years and excluding indians not taxed three fifths of all other persons ‘ it is well settled that the phrase excluding indians not taxed is simply part of an apportionment provision designed to determine the number of representatives for each state and to correctly apportion the direct taxes among the states in apportioning the representatives and direct taxes among the states indians not taxed were excluded from the count 118_us_375 although at the time the constitution was adopted some indians were taxed while ' amended in respects not germane to this inquiry by sec_2 of the fourteenth amendment with respect to the mode of apportionment of representatives among the several states and by the sixteenth_amendment with respect to taxes on income without apportionment others were not see 792_f2d_849 9th cir affg 83_tc_561 the phrase does not create a general tax exemption for indians see 71_tc_980 affd per curiam 617_f2d_507 8th cir 824_fsupp_124 s d ohio therefore the constitutional phrase indians not taxed provides no tax exemption for petitioner petitioner's tax status under statute or treaty it is also well settled that general acts of congress including the internal_revenue_code apply to indians unless a statute or a treaty expressly exempts them see fpc v tuscarora indian nation 362_us_99 295_us_418 as the supreme court said in 351_us_1 we agree with the government that indians are citizens and that in ordinary affairs of life not governed by treaties or remedial legislation they are subject_to the payment of income taxes as are other citizens the prevailing rule is that all statutes of general application apply to american indians absent an express exemption found in a statute or atreaty see 11_f3d_1180 3d cir affg in part and revg in part on another ground tcmemo_1992_404 sylvester v commissioner tcmemo_1999_35 united_states v brown supra pincite petitioner has not relied on any statute or treaty that entitles him to exemption from federal taxation by reason of his membership in any indian nation or tribe--if any such there be-- whose members enjoy such exemption petitioner neither identified the indian nation or tribe in which he claims membership nor brought to our attention any statute or treaty that grants any such exemption from the federal_income_tax laws for interest and income derived from employment as an employee or independent_contractor consequently petitioner is not exempt from the provisions of the internal_revenue_code and the amounts determined by respondent which petitioner does not otherwise contest are included in his gross_income for federal_income_tax purposes as the court_of_appeals said in lafontaine v commissioner 533_f2d_382 8th cir affg per curiam t c memo although the taxpayer a certified member of the turtle mountain band of chippewa indians and chief of the grand council of confederated nations has cited more than thirty treaties he has failed to point to any provision in any of the treaties which exempts his wages from federal income_taxation because he is an indian the tax_court was also unable to find any exempting provision as the taxpayer has failed to demonstrate his right to an exemption the decision of the tax_court is affirmed estimated_tax addition sec_6654 provides for an addition to the tax in the case of any underpayment of estimated_tax by an individual petitioner's basis for his failure to pay estimated_tax is that as an american indian he is not subject_to tax sec_6654 is mandatory unless at least one of the exceptions contained in sec_6654 applies in addition unless an individual's situation fits the limited circumstances of sec_6654 it is irrelevant whether there was reasonable_cause a lack of willful neglect or extenuating circumstances for underpayment of estimated_tax see 51_tc_641 revd on other grounds 430_f2d_1 5th cir revd on other grounds 403_us_190 petitioner has not alleged that he comes within the limited circumstances of sec_6654 for which a waiver is available or that he fits within any of the other exceptions contained in sec_6654 petitioner is subject_to the additions to tax under sec_6654 remaining issues for trial we doubt on the basis of the arguments and authorities in respondent's motion that petitioner will be able to prove facts that will persuade the court that he had reasonable_cause for failure_to_file returns see 469_us_241 365_f2d_846 5th cir 137_f2d_731 4th cir 39_tc_93 affd in part and revd in part on other grounds 324_f2d_633 8th cir nevertheless we will return the case to the court's general docket for trial on this remaining issue as well as on the issue of petitioner's entitlement to itemized_deductions the parties should attempt to settle the case by agreement on these issues an appropriate order will be issued
